Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  January 5, 2006                                                                                         Clifford W. Taylor,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
  127547(12)                                                                                            Elizabeth A. Weaver
                                                                                                               Marilyn Kelly
                                                                                                          Maura D. Corrigan
                                                                                                        Robert P. Young, Jr.
  GRIEVANCE ADMINISTRATOR,                                                                              Stephen J. Markman,
                                                                                                                       Justices
           Petitioner-Appellant,
  v                                                                  SC: 127547
                                                                     ADB: 01-55-GA
  GEOFFREY N. FIEGER,
             Respondent-Appellee.
  _______________________________

                On order of the Chief Justice, the motion by respondent-appellee for
  extension of the time for filing his brief on appeal is considered and, it appearing the brief
  was timely filed on January 3, 2006, the motion is DENIED as moot.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            January 5, 2006                     _________________________________________
                                                                                Clerk